                       UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                 DOCKET NO.5:17-CV-00102-MOC-DSC



                                                                  BOND NUMBER: 1532676
DENVER GLOBAL PRODUCTS,INC.,

                      Plaintiff,



ROGER LEON,KEITH PIERCY,and
JEANNE HENDRICK,

                    Defendants,



CHONGQUIN RATO POWER CO.,LTD.,
AND et. Al.,

               Third Party Defendants.


WHEREAS,the Defendant requests the Court accept Defendant's APPEAL BOND in the abwe
entitled action, staying execution ofjudgment pending hearing and decision on the appeal to the
4"' Cir. US Court of Appeals, by Defendant,Roger Leon.

Now,therefore GREAT AMERICAN INSURANCE COMPANY,as Surety does hereby and
pursuant to The Federal Code of Civil Procedure, undertake that the Defendant will pay to the
Plaintiff or to party(ies) as named by the Court, not exceeding the sum ofTHREE HUNDRED
THIRTY THOUSAND AND 00/1OOS DOLLARS($330,000.00)for such damages and/or costs
as the Court may direct.

This 15 day of October ,2018.
                                                     ROGER LEON




                                                    GREAT AMERCAN INSURANCE CO.

                   '/•ft''
                                                           Ni>Exi^Ek;^!rnT)RNEY-n^
                                            GREAT AMERICAN INSURANCE COMPANY®
         Administrative Office: 301 E 4TH STREET • CINCINNATI, OHIO 45202 • 513-369-5000 • FAX 513-723-2740
The number ofpersons authorized by
this power ofattorney is not more than 10                                                                       Bond No 1532676
                                                                  POWER OF ATTORNEY                                                                   ..
          KNOW ALLMEN BYTHESE PRESENTS:That the GREAT AMERICAN INSURANCE COMPANY,a corporation organized and existing under
and by virtue ofthe laws ofthe State ofOhio, does hereby nominate, constitute and appoint tlie person or persons named below us true and lawful attomey-in-
fact for it and in its name,place and stead to execute on behalfofthe said Company,as surety,the specific bond,undertaking or contract ofsuretyship referenced
EKSrdttT^h'^ ofthe said Company on any such bond, undertaking or contract ofsuretyship
the limit stated below. The bond number on this Power ofAttorney must match the bond number on the bond to which it is attached or it is invalid.
                                   Name                                    Address                                              Limit ofPower
     C.C0NSTANTINPOINDEXTER. MARIA DE LOS ANGELES REYNOSO SURETY ONE,INC.                                                           $330,000.00
                                                                  PC BOX 16451, SAN JUAN,PR 00908


          IN WITNESS WHEREOF the GREAT AMERICAN INSURANCE COMPANY has caused these presents to be signed and attested by its appropriate
officers and its rorporate seal hereunto affixed this                                             AMERICAN INSURANCe'cOMPANY



                                                                                                                   Divisional Senior Vice President
                      Assistant becrctaiy
                                                                                                                  DAVID C. KITCHIN {877-377-2405)
STATE OF OHIO,COUNTY OF HAMILTON-ss:                                                              , ^                „              i rkA\/in r- virruiw trs mi.
          Onthis 15TH                 day of           OCTOBER                   , 2018 , before me personally apjKared DAVID C. KITCHIN, to me
 known being dSy sworn, deposes and says that he resides in Cincinnati. Ohio, that he is a Divisional Semor Vice             ®
 Ameri^ Insurant Comoanv the Company described in and which executed the above instrument; that he knows the seal ofthe said Comply,that seal
^S^th^SinstZieZ                                   seal; that it was so affixed by authority ofhis office under the By-Laws ofsaid Company,and that be signed his
 name thereto by like authority.




                                       SusanA-Kohont                                                              }                      /Q jJj ^
                                   Notaiyni^SWiofoliio                                                                                   LA.
                              My(>iaiiaiilmBqiimll6>1M^
            This PowerofAttorney is granted by authority ofthe following resolutions adopted by the Board ofDirecton ofGreat American Insurance Company
 by unanimous written consent dated June 9,2008,
             RESOLVED: That the Dmsioml Pt^sident. the several Divisional Senior Vice Presidents. Divisional Vice
 Presidents or anv one ofthem be and hereby is atilhorized,from time to time, to appoint one or more Anorneys-m-Fact to execute on behalfofthe
 asswviy, any and all bonds, undertakings and contracts ofsuretyship, or other written obligations in the nature thereof; to prescribe their respective duties and
 the respective limits oftheir authoril}': and to revoke any such appointment a!any lime.
             RESOLVED FURTHER: Thai the Company seal and the signature ofany ofthe aforesaid officers and aip> Secretary or Assistant
  Comoanv may be affixed tryfacsimile to am power ofattorney or certificate ofeither givenfor the execiilion ofany bond, undertaking, coniraci ofsuretysh p.
 or oLTwritten obligation in the nalutv thereof, such signature and seal when so used being hereby
 officer and the original seat ofthe Company, to be valid and binding upon the Company with the sameforce and effect as though manually affixed.

                                                                        CERTIFICATION

             I STEPHEN C BERAHA Assistant Secretary ofGreat American Insurance Company,do hereby certify that the foregoing Power ofAttorney and
  the Resolutions ofthe Board of Directors ofJune 9, 2008 have not been revoked and are now in full force and effect.
             Signed and sealed this 15TH                      day of          OCTOBER                       , 2018


                                                                                                              Assistani Secretaiy


  S1194C(6/15)
                                                                                   Surety One, Inc.               sureiyone com         UnberwritlngiSSuretyOne.com
                                                                                   5 W Hargett St, 4th Floor, Raleigh NC 27601          T: 800 373 2804     F: 919 834 7039
                                                                                   404 Av De La ConsiituciOn. #708. San Juan PR 00901   T; 787 333 0222

SURETY ONE                                                                         38 Greensboro Drive. Toronto ON M9W 1 El




                        GUIDE FOR INFORMATION REQUESTS, REPORT OF
                       BOND RELEASE AND/OR RETURN OF COLLATERAL


What information should be provided when seeking a surety bond status?
 • Name of the principal (insured) as it appears on the bond
 • Bond number

 • Your email

  • Type of bond and date of issue.


How do I inquire about renewal/continuation of my current surety bond?



                        Email                                                  Telephone
                                                                                                                                   Mail
Underwriting@SuretyOne.com                                                    (787) 333-0222
Include the aforementioned iden                                               (800) 373-2804                              PC Box 37284
tifying information and request.                                                                                          Raleigh, NC 27627


How do i report the termination/exoneration of my bond and/or request
a refund of coliaterai?
 1. In the case of a judicial (court) bond, we require a final order of the court holding jurisdiction definitively
      releasing the surety from its obligation under the bond.
 2. In the case of a license and permit bond, utility or lease bond, or any miscellaneous surety bond or financial
      guarantee, we require a letter from the obligee releasing the surety from Its obligations under the bond.
 3. In the case of a performance and/or payment bond, we require a sworn affidavit of completion executed by
    the principal contractor and an original letter from the obligee (project owner) releasing the surety from its
    obligation. The affidavit and letter must specifically identify the principal, obligee, contract, surety company
      and bond number.

All requests for status, renewal or collateral returns will be answered on the following business day.




                        Email                                                  Telephone
Underwriting@SuretyOne.com                                                    (800)373-2804




Copyrighi e 2018 Surety One, Inc Surely One. and the Surety One logo are                                                                Gude lor imorrnation Requests - Engllsn
tredemarks a< Surety One. Inc.. registered m trie U.S. and other countries.                                                                                    Edition: 09/20t8
